NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
E. WAYNE HAGE
AND THE ESTATE OF JEAN N. HAGE,
Plain,tiffs-Cross Appellcm,ts,
V.
UNITED STATES,
Defendan,t-Appellcmt.
2011-5001, -5013 `
Appeals from the United States Court of Federal
Claims in case no. 91-CV-1470, Senior Judge Loren A.
Smith.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until July 6, 2011, to file its response and reply
brief,
Upon consideration thereof
IT IS ORDERED THAT:
The motion is granted

I~lAGE V. US
CC.
S
2
FoR THE CoURT
JUN 2 3" 2011 /S/ Jan H0rba1_\;
Date J an Horbaly
Lyman D. Bedford, Esq.
E1izabeth Ann Peterson, Esq.
Clerk
l-'lLED
s.s. ccom or APPEALs ma
ms F.~:oERA1 consult
.1uN 23 2011
.|ANHDRBALY
C|.ERK